Citation Nr: 0907967	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  99-12 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1999 rating decision by the Denver, Colorado, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the Veteran's claim for a rating in excess 
of 50 percent for PTSD.  A June 2006 rating decision awarded 
the Veteran a 70 percent rating for PTSD, effective from 
February 10, 1998.

A May 2006 Board decision denied the Veteran's claim for a 
rating in excess of 50 percent for PTSD prior to June 30, 
2003, and to a rating in excess of 70 percent thereafter.  
The Veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  While his claims 
were pending at the Court, the Veteran's attorney and the VA 
Office of General Counsel filed a Joint Motion requesting 
that the Court vacate the Board's decision and remand the 
case to the Board for further development and readjudication.  
In an August 2007 Order, the Court granted the Joint Motion.  
A copy of the Joint Motion and the Court's Order have been 
incorporated into the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The July 2007 Joint Motion states that the Board must remand 
the Veteran's claim to the RO in order that the Veteran's 
Social Security Administration (SSA) records may be obtained.

The Veteran should be advised of the bases for assigning 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

A July 2007 rating decision denied the Veteran's claim for an 
increased rating for diabetes mellitus and the Veteran's 
claim for TDIU.  In November 2007, the Veteran submitted a 
notice of disagreement with that denial.  The Veteran has not 
been issued a statement of the case with respect to this 
denial.  Since there has been an initial RO adjudication of 
these claims and a notice of disagreement, the claimant is 
entitled to a statement of the case, and the current lack of 
a statement of the case is a procedural defect requiring 
remand.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2005); see also Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that provides an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

2.  Request copies of the Veteran's 
medical records from SSA pertaining to any 
original or continuing award of disability 
benefits.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

3.  Request copies of all of the Veteran's 
VA treatment records dated from July 2007 
to present.

4.  The RO must provide the Veteran a 
statement of the case with respect to his 
claim for an increased rating for diabetes 
mellitus and his claim for TDIU.  The 
Veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
these issues to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claims should not be certified to the 
Board.  If a substantive appeal is filed, 
the claims, subject to current appellate 
procedures, should be returned to the 
Board for further appellate consideration, 
as appropriate. 

5.  Upon completion of the above requested 
development reconsider the Veteran's PTSD 
claim.  If the benefit sought on appeal is 
not granted, the Veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




